HOFFMAN, District. Judge.
In September, 1841, Julian Pope applied to General Vallejo for an order for the provisional occupation of the premises now claimed. The land having been reported vacant, permission to occupy and to apply for the usual title was given to the applicant. Julian Pope accordingly petitioned the government for a grant, and on the thirtieth of September, the usual title was issued by Jimeno, giving to Pope the place called Locoallomia, of two sitios de ganado mayor. The above facts are estab-*593fished by the grant, which is produced and duly proven, and by the expediente, which is found in the archives, and a copy of which duly certified is on file.